Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-15 have been examined.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Objections
Claims 1, 5, 6, 8, 12, 13, 14 is objected to because of the following informalities:
Claim 1, Line 12: “fits” should be changed to --fit--.
Claim 5, Line 1: “claim 3” should be changed to --claim 4--.
Claim 6, line 2:  There is no antecedent basis for “the angled region”.
Claim 12, Line 1: “the curved-surface” should be changed to --curved-surface--.
Claims 13 and 14, Line 2: “the top component” should be changed to --the top-cap component--. Claims 13 and 14, Line 3: “the range” should be changed to --a range--.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spherically-shaped ball curved-surface attachment region being non-spherically-shaped (Claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 sets forth that the spherically-shaped ball curved-surface attachment region is non-spherically-shaped.  There is no description in the specification or depiction in the drawings of the curved-surface being anything other than ball-shaped/spherical.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth that the curved-surface attachment region is spherically ball shaped and then Claim 12 sets forth that the curved-surface attachment region is non-spherically-shaped.  These claims are in direct contradiction to each other.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 and 9-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fritsche et al (US Patent Application Publication 2002/0059770).

As to Claim 1, Fritsche et al disclose a drape-and-rod coupler system for connecting elongate, horizontally disposed poles to vertical supports, comprising:
a top-cap component (508; Fig 14) for attaching to the top of one of the vertical supports, including a body with plural sidewalls and plural cavities, and wherein each cavity is formed by adjacent sidewalls with said each cavity having an integral top region that is open, an integral bottom region, and with an elongate channel that terminates above the bottom region and has a width (Figs 12-13);
at least one ball-cap curved-surface component (530) for attaching to an end of one of the poles, and including a spherically-shaped ball curved-surface attachment region coupled to a rigid neck so that rotation of the curved- surface attachment region results in angular movement of the neck, with the ball curved- surface attachment region having a diameter dimension larger than the neck that exceeds the width of the channel but also allows the ball to fits within one of the plural cavities of the top-cap component and retains the curved-surface attachment region within the cavity (Fig 13);
wherein the at least one ball-cap curved-surface component (530) and the top-cap component are constructed to allow the ball-cap curved-surface component to be received into a corresponding cavity, via the open, top region of the cavity, and to be held in the cavity by the combination of the dimension of the curved-surface attachment region larger than the neck, the channel, and the integral bottom region (Figs 12-13).

As to Claim 2, Fritsche et al disclose the coupler system of claim 1, wherein each of the plural cavities in the body of the top-cap component is formed with beveled edges (Fig 13).

As to Claim 3, Fritsche et al disclose the coupler system of claim 1, wherein the curved-surface component includes a ball and an angled region located adjacent the neck and away from the ball (Fig 13).

As to Claim 4, Fritsche et al disclose the coupler system of claim 1, wherein the top-cap component and the component with curved surface include insertion regions with opposing sets of ribs (Fig 13).

As to Claim 5, Fritsche et al disclose the coupler system of claim 3, wherein the ribs are constructed with a length dimension that tends to maintain structural integrity of the coupler system (Fig 13).

As to Claim 9, Fritsche et al disclose the coupler system of claim 2, wherein the body is formed with four cavities, each for accepting a curved-surface attachment region of the curved-surface component (Fig 13).

As to Claim 10, Fritsche et al disclose the coupler system of claim 9, wherein said each of the cavities has substantially same shape (Fig 13).

As to Claim 11, Fritsche et al disclose the coupler system of claim 9, further including a cover component (506), and wherein a central hole (544) is formed in the body for receiving a fastener that secures the cover component to the top-cap component.

As to Claim 12, as best understood Fritsche et al disclose the coupler system of claim 1, wherein the ball the curved-surface attachment region of the curved-surface component is non-spherically-shaped (Fig 13).

As to Claim 13, Fritsche et al disclose the coupler system of claim 1, wherein the curved-surface attachment region of the curved-surface component and the cavity of the top component allow fitting the curved-surface component into the cavity at an angle within the range of about 75-105 degrees relative to the top-cap component (Figs 12-13).

As to Claim 14, Fritsche et al disclose the coupler system of claim 1, wherein the curved-surface attachment region of the curved-surface component and the cavity of the top component allow fitting the curved-surface component into the cavity at an angle within the range of about 30-150 degrees relative to the top-cap component (Figs 12-13).

As to Claim 15, Fritsche et al disclose the coupler system of claim 1, wherein the curved-surface attachment region of the curved-surface component is a substantially spherical ball (Fig 13).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritsche et al.

Fritsche et al disclose the coupler system significantly as claimed, but does not disclose wherein the curved-surface attachment region and the neck are constructed from metal, and the angled region is constructed from reinforced plastic or wherein the top-cap component and the component with curved-surface are constructed from material that is designed to maintain the curved-surface attachment region in the corresponding cavity under forces of about 2,000 lbs/ in2.
Examiner notes that Fritsche et al does not disclose any structural or functional significance as to specific materials used in the system and reminds applicant that it is well established that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  Therefore, the selection of any of the conventionally known and available materials used in structural joint construction would have been an obvious matter of engineering design choice to one of ordinary skill in the art in consideration of reduced weight, added durability, reduced cost, etc. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly it would have been obvious to one of ordinary skill in the art to modify the assembly of Fritsche et al to have the curved-surface attachment region and the neck are constructed from metal, and the angled region is constructed from reinforced plastic or wherein the top-cap component and the component with curved-surface are constructed from material that is designed to maintain the curved-surface attachment region in the corresponding cavity under forces of about 2,000 lbs/ in2 as the reference does not disclose any structural or functional significance as to specific materials as this is merely a selection of materials producing expected and predictable results.  


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The primary reason for the indication of allowable subject matter in the claims is the inclusion of the limitation of the top-cap component and the component with curved surface are constructed from material that is designed to have memory so that the ball curved-surface attachment region returns to the original position after an application of force is removed (Claim 8) which is not found in the prior art references.  The closest prior art of record taken as a whole, disclose a coupler system significantly as claimed, but does not provide any teaching, suggestion, or motivation to modify the prior art as such.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.




Conclusion
The prior art made of record and not relied upon, such Vangool, Beaulieu, and McGaffigan which disclose similar rod to hub connectors, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/8/2022